Title: To Thomas Jefferson from John Vaughan, 9 July 1824
From: Vaughan, John
To: Jefferson, Thomas


D sir
Philad.
July 9, 1824
On receipt of your favor I called on Mr Strickland relative to Fresco painting, there is no professed Painter of that Branch, but he believes that the Brother of W P Warren Scene Painter of the New Theatre is the only one to be got who is capable of doing it. He recommends your sending immediately a Description of the work wanted—dimensions, what ornaments, how disposed &c. together with any view you have of the subject—Mr Warren will then give his answer & the terms on which he would engage. I have missed seeing Mr Warren, but this was what M Strickland propos’d as the best means of procuring him—I remain yours sincerelyJno VaughanMr S. thinks highly of himAre there any Italian Artists in this line remaining at Washington Mr Charles Bulfinch could inform youYour Liberal Donation to the Catalogue is recd— It is the sum several of our members have given, but (having kept no copy of my letter) I was not aware that any expression in it could have been construed into a Call upon yourself to contribute—you have too many Calls